Case 15-01383        Doc 39     Filed 12/04/18     Entered 12/04/18 12:12:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-01383
         Jerry A Hudson
         Linda J Hudson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/15/2015.

         2) The plan was confirmed on 03/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/22/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,875.00.

         10) Amount of unsecured claims discharged without payment: $9,803.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-01383       Doc 39      Filed 12/04/18    Entered 12/04/18 12:12:14                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $13,822.04
         Less amount refunded to debtor                         $222.04

 NET RECEIPTS:                                                                                  $13,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $654.92
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,654.92

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Unsecured      3,334.00       3,334.12         3,334.12      2,163.19        0.00
 EXETER FINANCE CORP            Secured             0.00          0.00             0.00           0.00       0.00
 MIDLAND FUNDING LLC            Unsecured         595.00        595.38           595.38        386.28        0.00
 PEOPLES GAS LIGHT & COKE CO    Unsecured      1,085.00       1,169.96         1,169.96        759.07        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         581.00        580.72           580.72        376.77        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         849.65           849.65        551.26        0.00
 WEBBANK FINGERHUT              Unsecured         595.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured         169.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured          70.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured          70.00           NA               NA            0.00       0.00
 CHILDRENS HOSPITAL OF WISCONSI Unsecured         255.00           NA               NA            0.00       0.00
 COMCAST CHICAGO                Unsecured         225.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK             Unsecured         852.00           NA               NA            0.00       0.00
 ALLERGY ASTHMA CONSULTANTS Unsecured              58.00           NA               NA            0.00       0.00
 AMERICOLLECT INC               Unsecured         429.00           NA               NA            0.00       0.00
 NORTHWESTERN LAKE FOREST HOS Unsecured           134.00           NA               NA            0.00       0.00
 NORTHWESTERN LAKE FOREST HOS Unsecured           212.00           NA               NA            0.00       0.00
 NORTHWESTERN MEDICAL GROUP Unsecured             254.00           NA               NA            0.00       0.00
 NORTHWESTERN MEMORIAL PHYSIC Unsecured           233.00           NA               NA            0.00       0.00
 SPRINT                         Unsecured      1,473.00            NA               NA            0.00       0.00
 THOMAS J WAGEL                 Unsecured         384.00           NA               NA            0.00       0.00
 GREAT LAKES CREDIT UNION       Unsecured         446.00           NA               NA            0.00       0.00
 HSBC                           Unsecured         312.00           NA               NA            0.00       0.00
 LOU HARRIS CO                  Unsecured         339.00           NA               NA            0.00       0.00
 MEDICAL COLLEGE OF WISCONSIN Unsecured           200.00           NA               NA            0.00       0.00
 NORTH SHORE GAS                Unsecured         800.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-01383     Doc 39     Filed 12/04/18    Entered 12/04/18 12:12:14                 Desc        Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                            Class   Scheduled        Asserted      Allowed         Paid          Paid
 WELLS FARGO HOME MORTGAGE   Secured        6,619.70         4,708.51      4,708.51      4,708.51         0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $4,708.51          $4,708.51                  $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                         $4,708.51          $4,708.51                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                $0.00
        Domestic Support Ongoing                            $0.00                $0.00                $0.00
        All Other Priority                                  $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $6,529.83          $4,236.57                  $0.00


 Disbursements:

       Expenses of Administration                            $4,654.92
       Disbursements to Creditors                            $8,945.08

 TOTAL DISBURSEMENTS :                                                                      $13,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-01383        Doc 39      Filed 12/04/18     Entered 12/04/18 12:12:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
